Citation Nr: 0005805	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-20 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for service connected 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1955 to August 1975.

The veteran filed a claim in January 1992 for service 
connection for hypertension.  This appeal arises from the 
August 1992 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for hypertension.  A Notice of 
Disagreement was filed in September 1992 and a Statement of 
the Case was issued in September 1994.  A substantive appeal 
was filed in November 1994 with no hearing requested.

By Board decision in February 1997, service connection for 
hypertension was granted and by rating decision in March 
1997, the Winston-Salem, North Carolina RO assigned a 
noncompensable evaluation for service connected hypertension.  
The veteran continued his appeal of the assigned rating.

The Board notes that the appellant's representative, in 
February 2000, raised the issue of entitlement to an 
effective date earlier than January 13, 1992 for service 
connection for hypertension.  This issue has not been 
developed and is not inextricably intertwined with the 
current appeal.  As no action has been taken, it is referred 
to the RO for the appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well 
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

Initially, the undersigned notes that there is an indication 
in the record that the veteran has been in receipt of Social 
Security disability benefits since 1987.  The VA must obtain 
a copy of the Social Security Administration (SSA) decision 
granting benefits to the appellant and the medical records 
upon which it was based.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

After the abovementioned records have been obtained, another 
examination of the veteran should be ordered.  The duty to 
assist a veteran as provided for in 38 U.S.C.A. § 5107(a) has 
been interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one. 

Additionally, there is an indication in the record that the 
veteran has been treated by the Asheville, North Carolina VA 
Medical Center.  Treatment records from this facility should 
be requested prior to a VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, the RO appears to have adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The Board notes, however, that there 
is no evidence that the RO requested the veteran to submit 
any employment records or records of frequent hospitalization 
in support of his claim.  The Court has held that the duty to 
assist obligates the VA to advise the veteran of the 
relevance of his or her employment records in a claim for an 
extraschedular evaluation.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the service connected 
hypertension since January 1992.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Asheville, North Carolina VAMC. 

2.  The administrative decision and any 
underlying medical records pertaining to 
the veteran's award of Social Security 
benefits should be obtained from the 
Social Security Administration.

3.  Thereafter, the veteran should be 
afforded a cardiovascular examination to 
determine the severity of service 
connected hypertension.  The veteran's 
blood pressure should be measured.  The 
RO should ensure that the notice of the 
examination is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present. 

4.  The RO should review the veteran's 
claim for an increased rating for service 
connected hypertension on the basis of 
all the evidence of record.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  This must include a discussion as 
to whether it is more advantageous to 
rate the veteran under the old 
cardiovascular regulations prior to 
January 12, 1998 or under the old or the 
new regulations from that date.  
Consideration should also be given to the 
case of Fenderson v. West, 12 Vet. App. 
119 (1999).  Therein, the United States 
Court of Appeals for Veterans Claims held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  If the 
veteran fails to appear for the 
examination, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



